      Case 3:19-cv-00497-MMD-WGC Document 9 Filed 12/03/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


LANCE CRAFTS,                        )                3:19-cv-00497-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                December 5, 2019
ACTION REVENUE RECOVERY, LLC, )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The parties have failed to submit their Stipulated Discovery Plan and Scheduling Order.
The parties shall file their Proposed Stipulated Discovery Plan and Scheduling Order in accordance
with LR 26-1 on or before Friday, December 20, 2019.
       IT IS SO ORDERED.



                                             DEBRA K. KEMPI, CLERK
                                             By:         /s/______________________
                                                    Deputy Clerk
